        Case 1:19-cv-10101-MLW Document 18-1 Filed 01/22/19 Page 1 of 3



                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,

                     Plaintiffs,

            v.                                       Civil Action No. 19-cv-10101

DAVID WILLIAM SMITH,

                     Defendant.


            AFFIDAVIT OF MICHAEL J. SHEEHAN IN SUPPORT OF
                 MOTION FOR ADMISSION PRO HAC VICE

 I, Michael J. Sheehan, Esq., depose and state as follows:

        1. My full name is Michael J. Sheehan. I am a resident of the State of Illinois.

        2. My office address is 444 West Lake Street, Chicago, Illinois 60606, and my
           office telephone number is 312-984-2040.

        3. I am a Partner with the law firm of McDermott Will & Emery LLP.

        4. I am a graduate of Hillsdale College, BA (1981) and Wake Forest University
           School of Law, JD (1984).

        5. I am currently licensed in, admitted to practice before, and in good standing with
           the highest court of the State of Illinois (Registration No. 6195189; admitted on
           June 2, 1987) and the following federal courts: Ohio (inactive); Supreme Court
           of New York; U.S. District Court for the Northern District of Ohio, Northern
           District of Illinois, Eastern District of Wisconsin, Western District of Michigan,
           District of Colorado; U.S. Court of Appeals for the 3rd Circuit, 4th Circuit, 6th
           Circuit, 7th Circuit, 8th Circuit, and 11th Circuit; and the United States Supreme
           Court.

        6. Attached hereto is a Certificate of Good Standing from the State of Illinois.

        7. There are no disciplinary actions pending against me as a member of the bar in
           any jurisdiction.

        8. I have not previously had a pro hac vice admission (or any other admission for a
           limited purpose) to this Court revoked for misconduct.
Case 1:19-cv-10101-MLW Document 18-1 Filed 01/22/19 Page 2 of 3



9. I have read and agree to comply with the Local Rules of the United States District
   Court for the District of Massachusetts.

10. I have associated with John Welsh and Justin Engel, of the law firm of Bello
    Welsh, LLP, 125 Summer Street, Suite 1200, Boston, MA 02110, who will serve
    as local counsel in this case.
11. Signed under the penalties of perjury on this 16th day of January, 2019.
Case 1:19-cv-10101-MLW Document 18-1 Filed 01/22/19 Page 3 of 3
